Judgment and order reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event, on the ground that the finding of the jury to the effect that there was negligence on the part of the defendant is contrary to and against the weight of the evidence. The cap of this water meter box was eoneededly of proper design and there was no proof of its being defective. We find the case lacking in proof of notice to the city that the top was in a dangerous condition at any time before the accident occurred. All concur. (The judgment awarded damages for personal injuries received on a public street. The order denied a motion for a new trial on the minutes.) Present — Sears, P. J., Taylor, Edgcomb, Crosby and Lewis, JJ.